Status
The Office is in receipt of Applicant’s After Final (AFCP 2.0) submission.  Due to some clarity and language issues, those claims submitted in the After Final dated 16 September 2021 were not in condition for allowance and they are NOT ENTERED.  However, after further discussion, based on the substance of those submitted claims, the following Examiner’s Amendment was agreed upon to put the application in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview and communication with Attorney Vincent Gustafson on 12 October 2021.

The application has been amended as follows (For convenience, the entire claim set has been reproduced):

In the Claims:
1.  (Currently Amended) A joining method comprising:

wherein a joining path designed to apply the energy to the top surface of the upper plate includes multiple turn-points separated by intermediate joining path segments that cross that embodies a center line of joining, with each turn-point being non-overlapping with the center line of joining, 

wherein the applying of energy to the top surface of the upper plate comprises applying a first energy amount to the top surface of the upper plate in the vicinity of each turn-point, and comprises applying a second energy amount to the top surface of the upper plate along the intermediate joining path segments in areas other than in the vicinity of each turn-point;
wherein the first energy amount is smaller than the second energy amount; 
wherein the first energy amount is substantially equal for each turn point; and
wherein the second energy amount is substantially equal for each intermediate joining path segment.   
  
2.  (Previously Presented) The joining method according to claim 1, 

wherein the upper plate is joined to the lower plate by welding, and
wherein, in the joining, an irradiating position of the laser light on the top surface of the upper plate is adjusted, and the first energy amount and the second energy amount of the laser light applied to the top surface of the upper plate are adjusted.  

3.  (Original) The joining method according to claim 2, 
wherein the joining path is a welding path of weaving welding, 
wherein the first energy amount applied in the vicinity of the turn-point in the welding path is converted into a first heat-input amount and the second energy amount applied in the area other than the vicinity of the turn-point is converted into a second heat-input amount, and 
wherein the first heat-input amount is smaller than the second heat-input amount.  

4.  (Previously Presented) The joining method according to claim 1, 
wherein a welding device adjusts a position of application of the energy on the top surface of the upper plate, and adjusts the first energy amount and the second energy amount applied to the top surface of the upper plate.

5.  (Original) The joining method according to claim 2, 


6.  (Original) The joining method according to claim 2, 
wherein the first energy amount is set to be smaller than the second energy amount by focus-control of the laser light.

7. (Previously Presented) The joining method according to claim 1,
wherein a weld-start portion and a weld-finish portion of the joining path each have a smaller amplitude of oscillation than an amplitude of oscillation of a portion of the joining path other than the weld-start portion and the weld-finish portion.

8. (Cancelled)
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowed.  The invention as claimed is not obvious over the prior art, and specifically the prior art of Roos, Mudd II (US2014/0291304; in previously filed PTO-892), and Lee (US8350185; in previously filed PTO-892).
Specifically, while the prior art does teach many of the elements, the specific way this method applies a specific energy at the vicinity of the turning points that is less than the amount of energy not at the vicinity of the turning points, and that the energies at the 
For example, regarding claim 1, Roos and Lee do disclose “joining an upper plate to a lower plate that is overlapped with the upper plate by applying energy to a top surface of the upper plate to thereby melt the upper plate and the lower plate together  (Roos, fig. 1, Lee figs. 1 & 2),
wherein a joining path designed to apply the energy to the top surface of the upper plate includes multiple turn-points separated by intermediate joining path segments that cross an axis along a joining-travel direction that embodies a center line of joining, with each turn-point being non-overlapping with the center line of joining (Roos, fig. 1, Lee, fig. 1; can see turn point not in center-line).  
However these references do not disclose wherein the applying of energy to the top surface of the upper plate comprises applying a first energy amount to the top surface of the upper plate in the vicinity of each turn-point, and comprises applying a second energy amount to the top surface of the upper plate along the intermediate joining path segments in areas other than in the vicinity of each turn-point; wherein the first energy amount is smaller than the second energy amount;  wherein the first energy amount is substantially equal for each turn point; and wherein the second energy amount is substantially equal for each intermediate joining path segment.     
For instance, Roos only discloses the different energy at one of the turn-point, and not the other (Roos, seen in fig. 2A, where the energy at the turn- point RB2 is different than in the other areas not at the turn-point, but the energy is the same at RB1 and the whole side of application) and Lee does not have the application of lower (Lee, figs. 1, fig. 4,  column 1, lines 19-22; constant velocity and power so that the energy at the turning points is the same as at the non-turning point area).  Although Mudd II does teach having different and lower energies at the turning points (Mudd, II, Figs. 6 and 7), Mudd does not teach that the energy is applied on overlapping parts, but rather side-by-side parts (Mudd II, figs. 6), and in any case, Mudd II does not teach that the first energies applied in the vicinity of the turning points are themselves equal, nor that the second energies applied in the vicinities not at the turning points are also equal.
Thus, given the prior art, it would not have been obvious to apply energy in a zig-zag manner to a top plate of overlapping plates, with the energy applied at the turning-points and in the vicinity of the center-line as claimed.  As noted in the rejections and above, while many of the limitations, separately, may be conventional (e.g. laser processing in a zig-zag manner; applying different energies, etc.) the specific relationship and arrangement between the power and the workpieces and the welding path is novel and not obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761